                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

KENNETH W. WATFORD,                               *

Plaintiff                                         *

v.                                                *            Civil Action No. PJM-19-685

UNITED STATES OF AMERICA,                         *
UNITED STATES PROBATION OFFICER,
NICHOLE R. BLANCHE,                               *
TRACY L. REID,
                                                  *
Defendants
                                                 ***

                                   MEMORANDUM OPINION

        Self-represented Plaintiff Kenneth W. Watford, an inmate currently confined at the Federal

Correctional Complex in Terre Haute, Indiana filed the above-captioned complaint. ECF No. 1.

Ross seeks to file a criminal complaint against Nichole R. Blanche and Tracy L. Reid, employees

of the Untied States Probation Office, for allegedly submitting false statements during the course

of his criminal proceedings. Id.

        The Complaint is not accompanied by a Motion for Leave to Proceed in Forma Pauperis

or the full filing fee. In light of Watford’s incarcerated status, he shall be granted leave to proceed

in forma pauperis.

        This Court is obliged by 28 U.S.C. § 1915A to screen prisoner complaints and dismiss any

complaint that is “frivolous, malicious or fails to state a claim upon which relief may be granted,

or seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

In deciding whether a complaint is frivolous, “[t]he district court need not look beyond the

complaint’s allegations . . . . It must, however, hold the pro se complaint to less stringent standards
than pleadings drafted by attorneys and must read the complaint liberally.” See White v. White,

886 F.2d 721, 722-23 (4th Cir. 1989).

       Plaintiff’s entire Complaint is centered on his desire to prosecute employees of the United

States Probation Office. He has no legally protected interest in the prosecution of others. The

Supreme Court said in Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973): “[I]n American

jurisprudence at least, a private citizen lacks a judicially cognizable interest in the prosecution or

nonprosecution of another.” See also Banks v. Buchanan, 336 Fed. App’x 122, 123 (3rd Cir.

2009); Sargeant v. Dixon, 130 F.3d 1067, 1069 (D.C. Cir. 1997); Sibley v. Obama, 866 F. Supp.2d

17, 20 (D.D.C. 2012) aff’d, Civ. No. 12-5198, 2012 WL 6603088 (D.C. Cir. Dec. 6, 2012); Speight

v. Meehan, 2008 WL 5188784, 3 (E.D. Pa. Dec. 9, 2008). Thus, Watford’s complaint must be

dismissed for failure to state a claim upon which relief may be granted. A separate order

dismissing the complaint follows.




                                               ______________/s/_______________
                                               PETER J. MESSITTE
September 18, 2019                             UNITED STATES DISTRICT JUDGE




                                                  2
